DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang (US Pub. No. 2019/0064951 A1) shows a touch display module and associated display device (Fig. 1 and paras. 34 and 35), comprising: a display module (paras. 34 and 48), a touch module (including layer 30, Fig. 1 and paras. 34 and 35) and another layer 50 which are sequentially stacked (Fig. 3 and para. 49), wherein the touch module comprises a substrate 10 (Fig. 3 and para. 49), and in a screen-off state of the touch display module, when the ambient light enters the touch display module, the layer 50 enables only light with a predetermined color to be reflected from the touch display module (Fig. 3 and para. 49). 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 recites a circular polarizer, that a predetermined included angle exists between a direction of a first phase difference generated by ambient light irradiating the substrate and a direction of a second phase difference generated by the ambient light irradiating the circular polarizer, and that the predetermined included angle makes a sum of the first phase difference and the second phase difference a predetermined phase difference.
The prior art of record does not show this configuration, therefore claim 1 is allowable. 
		Claims 2 – 10 are allowable at least by virtue of their dependence on claim 1.  
		Claim 11 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above. 
		Claims 12 – 19 are allowable at least by virtue of their dependence on claim 11.  
		Claim 20 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627